Exhibit 10.1

 

PAPA JOHN’S INTERNATIONAL, INC.

 

CHANGE OF CONTROL SEVERANCE PLAN

 

Effective November 1, 2018

 

ARTICLE 1
PURPOSE

 

The Company considers it essential to the best interests of its stockholders to
foster the continued employment of key management personnel in the face of a
possible change of control of the Company.  As such, in accordance with the
terms of this Plan, effective November 1, 2018, the Company will provide
Severance Benefits to an eligible individual in the event of the eligible
individual’s Qualifying Termination following a Change of Control.  Capitalized
terms used throughout this Plan shall have the meanings set forth in Article 2,
except as otherwise defined in this Plan or where the context clearly requires
otherwise.

 

 

 

ARTICLE 2
DEFINITIONS

 

Section 2.01                “Base Salary” means, with respect to a Participant,
the Participant’s annual base salary in effect on the date of the Participant’s
Separation from Service; provided, however, that if the Participant’s Separation
from Service is for Good Reason due to a reduction in the Participant’s annual
base salary pursuant to Section 2.10(b), the Participant’s Base Salary will be
the Participant’s annual base salary in effect immediately before such
reduction.

 

Section 2.02                “Board” means the Board of Directors of the Company.

 

Section 2.03                “Cause” shall have the meaning, with respect to a
Participant, as set forth in any employment agreement between the Employing
Company and the Participant; provided, however, that in the absence of an
employment agreement containing such definition, “Cause” means, with respect to
a Participant, the Participant’s Separation from Service for any of the
following:

 

(a)                               gross negligence or willful misconduct in
connection with the performance of duties;

 

(b)                              conviction of a criminal offense (other than
minor traffic offenses) that is, or may reasonably be expected to be, injurious
to the Company or the Employing Company, their business, reputation, prospects,
or otherwise;

 

(c)                               material breach of any term of any agreement
between the Participant and the Company or the Employing Company, including any
employment, consulting or other services, confidentiality, intellectual
property, non-competition or non-disparagement agreement;

 

--------------------------------------------------------------------------------



 

(d)                             acts or omissions involving willful or
intentional malfeasance or misconduct that is, or may reasonably be expected to
be, injurious to the Company or the Employing Company, their business,
reputation, prospects, or otherwise; or

 

(e)                               commission of any act of fraud or embezzlement
against the Company or the Employing Company.

 

Section 2.04                “Change of Control” means (a) a “Corporate
Transaction” as defined in the Company’s 2018 Omnibus Incentive Plan (as may be
amended from time to time) or (b) if individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) (together with any new directors
whose election by such Incumbent Board or whose nomination by such Incumbent
Board for election by the stockholders of the Company was approved by a vote of
at least a majority of the members of such Incumbent Board then in office who
either were members of such Incumbent Board or whose election or nomination for
election was previously so approved but excluding new directors elected in
connection with an actual proxy contest) cease for any reason to constitute a
majority of the members of such Board then in office.

 

Section 2.05                “Code” means the Internal Revenue Code of 1986, as
amended, and the Treasury regulations promulgated thereunder.  Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements, or replaces
such section or subsection.

 

Section 2.06                “Committee” means the Compensation Committee of the
Board.

 

Section 2.07                “Company” means Papa John’s International, Inc., a
Delaware corporation, or its successor or assignee (or both, or more than one of
each or both).

 

Section 2.08                “Effective Date” means November 1, 2018.

 

Section 2.09                “Employing Company” means the Company, or any of its
direct and indirect subsidiaries thereof, which directly employs the
Participant.

 

Section 2.10                “Good Reason” shall have the meaning, with respect
to a Participant, as set forth in any employment agreement between the Employing
Company and the Participant; provided, however, that in the absence of an
employment agreement containing such definition, “Good Reason” means, with
respect to a Participant, the Participant’s resignation from employment with the
Employing Company after the occurrence of any of the following events without
the Participant’s consent:

 

(a)                               the assignment to the Participant of different
job responsibilities that results in a substantial decrease in the level of
responsibility from those in effect immediately prior to a Change of Control;

 

(b)                              a material reduction by the Employing Company
or the surviving company in the Participant’s base salary as in effect
immediately prior to a Change of Control;

 

(c)                               a material reduction by the Employing Company
or the surviving company in total benefits available to the Participant under
cash incentive and other employee benefit plans

 

2

--------------------------------------------------------------------------------



 

after a Change of Control compared to the total package of such benefits as in
effect prior to the Change of Control;

 

(d)                             the requirement by the Employing Company or the
surviving company that the Participant be based more than 50 miles from where
the Participant’s office is located immediately prior to a Change of Control,
except for required travel on company business to an extent substantially
consistent with the business travel obligations which the Participant undertook
on behalf of the Employing Company prior to the Change of Control; or

 

(e)                               the failure by the Employing Company to obtain
from any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company (a “Successor”), upon the Participant’s written request,
an agreement providing that such Successor assents to the fulfillment of the
Employing Company’s obligations under any employment agreement between the
Employing Company and the Participant; provided, that the foregoing events shall
not be deemed to constitute Good Reason unless (i) the Participant has notified
the Employing Company in writing of the occurrence of such event(s) within sixty
(60) days of such occurrence, (ii) the Employing Company has failed to have cure
such event(s) within thirty (30) days of its receipt of such written notice, and
(iii) the Participant terminates employment within thirty (30) days of such
failure of the Employing Company to cure.

 

Section 2.11                “Participant” means any Tier 1 Participant, Tier 2
Participant or Tier 3 Participant who has not ceased to be a Participant under
Section 3.03.

 

Section 2.12                “Plan” means this Papa John’s International, Inc.
Change of Control Severance Plan, as it may be amended from time to time, or any
successor plan, program, or arrangement thereto.

 

Section 2.13                “Qualifying Termination” means, with respect to a
Participant, the Participant’s Separation from Service (a) initiated by the
Employing Company other than for Cause or (b) initiated by the Participant for
Good Reason, in either case during the time period commencing on the effective
date of a Change of Control and continuing until the twenty-four (24)-month
anniversary of such date.

 

Section 2.14                “Separation from Service” means “separation from
service” from the Employing Company as described under Code
Section 409A(a)(2)(A)(i).  A Participant who is both an employee of the
Employing Company and a director will not have a Separation from Service until
he or she has a Separation from Service with respect to both his or her
employment and his or her Board membership.

 

Section 2.15                “Severance Benefits” means the severance amounts
payable to a Participant pursuant to Section 4.01(a)(ii) and (iii) of this Plan.

 

Section 2.16                “Tier 1 Participant” means, subject to Section 3.03,
those individuals approved as such by the Board or the Committee pursuant to
Section 3.01.

 

3

--------------------------------------------------------------------------------



 

Section 2.17                “Tier 2 Participant” means, subject to Section 3.03,
those individuals approved as such by the Board or the Committee pursuant to
Section 3.01.

 

Section 2.18                “Tier 3 Participant” means, subject to Section 3.03,
those individuals approved as such by the Board or the Committee pursuant to
Section 3.01.

 

 

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

 

Section 3.01                Eligibility

 

(a)                               As of the Effective Date, the Board or the
Committee has approved via resolution certain individuals for participation in
the Plan as either Tier 1 Participants, Tier 2 Participants or Tier 3
Participants.  The Committee shall provide notice to each such individual of his
or her selection for participation in the Plan, and each such individual shall
become a Participant in the Plan once he or she executes and delivers an
acknowledgement letter (in such form as approved by the Committee) to the
Committee in the manner specified in Section 6.05.

 

(b)                              The Board or the Committee may approve via
resolution additional individuals as Participants subsequent to the Effective
Date.  The Committee shall provide notice to each such individual of his or her
selection for participation in the Plan, and each such individual shall become a
Participant in the Plan once he or she executes and delivers an acknowledgement
letter (in such form as approved from time to time by the Committee) to the
Committee in the manner specified in Section 6.05.

 

Section 3.02                Exclusive Benefits

 

Any Severance Benefits payable to a Participant under this Plan will be paid
solely in lieu of, and not in addition to, any other severance payments or
benefits, including but not limited to bonus payments, payable under any offer
letter, employment agreement, severance plan or arrangement, or other program or
agreement on account of the Participant’s termination of employment with the
Employing Company.  To the extent a Participant is entitled to any payment in
lieu of notice on account of the Participant’s termination of employment with
the Employing Company under an employment agreement with the Employing Company,
any Severance Benefits payable to a Participant under this Plan will be reduced
by such payment in lieu of notice.  For the avoidance of doubt, any provisions
covering the treatment of equity awards on account of the Participant’s
termination of employment with the Employing Company under any offer letter,
employment agreement, severance plan or arrangement, or other program or
agreement shall remain in effect.

 

Section 3.03                End of Participation

 

An individual shall cease to be a Participant on the date on which the
individual ceases to be an employee of the Employing Company other than as a
result of a Qualifying Termination. A Participant may discontinue his or her
status as a Participant at any time by a prospectively or immediately effective
written document that is delivered to the Committee in the manner specified in
Section 6.05.  The Committee may, by resolution, discontinue an individual’s
status

 

4

--------------------------------------------------------------------------------



 

as a Participant; provided, however, that no such discontinuance shall become
effective during either (i) the period beginning on the Effective Date and
ending on the twenty-four (24)-month anniversary of the Effective Date (such
period, the “Initial Term”), or (ii) the period beginning on the effective date
of a Change of Control and ending on the twenty-four (24)-month anniversary
after the effective date of such Change of Control.  In the event that an
individual incurs a Qualifying Termination while still a Participant, such
individual shall remain a Participant until all compensation and benefits
required to be provided to the Participant under the terms of the Plan on
account of such Qualified Termination have been so provided.

 

ARTICLE 4
SEVERANCE BENEFITS

 

Section 4.01                Qualifying Termination

 

(a)                               Severance Benefits.  Upon a Qualifying
Termination, a Participant will be eligible to receive an amount equal to:
(i) the Participant’s Base Salary through the date of the Participant’s
Separation from Service, to be paid as soon as reasonably practicable after such
Separation from Service; plus (ii) subject to the Participant’s compliance with
Section 4.01(b), any pro rata portions of any quarterly and annual non-equity
bonus payouts under any non-equity incentive-based compensation plans then in
effect (provided that any applicable performance measures are achieved), to be
paid, subject to any applicable deductions and withholdings, at the same time
and in the same manner that incentive bonus payments are made to current
employees of the Company, but no later than March 15th of the year following the
year of the Separation from Service; plus (iii) subject to the Participant’s
compliance with Section 4.01(b), (A) for Tier 1 Participants, thirty-six (36)
months of such Participant’s Base Salary, (B) for Tier 2 Participants,
twenty-four (24) months of such Participant’s Base Salary, or (C) for Tier 3
Participants, eighteen (18) months of such Participant’s Base Salary.  The
amount under (iii) of the immediately preceding sentence shall be paid to the
Participant in equal monthly installments, in accordance with the Employing
Company’s customary payroll practices and subject to any applicable deductions
and withholdings, over the twelve (12) months (for Tier 1 Participants, Tier 2
Participants and Tier 3 Participants), following the date of the Participant’s
Separation from Service (unless another payment period is required under Code
Section 409A, and except as provided in Section 4.02(e) and subject to the
requirements of Section 4.02(d)).

 

(b)                              Release.  As a condition of receiving the
Severance Benefits, (i) the Participant must timely execute and deliver to the
Company a general release and waiver of claims (in a form reasonably acceptable
to the Company and in compliance with local laws) within forty-five (45) days of
the Participant’s Separation from Service, (ii) the Participant must not revoke
such release, (iii) the Participant must return all Company property held by
such Participant, and (iv) the Participant must comply with the terms set forth
in the release and any restrictive covenants or other similar obligations set
forth in any Company policy or any employment, consulting or other services,
confidentiality, intellectual property, non-competition, non-disparagement or
other similar agreement.  Notwithstanding anything to the contrary in
Section 4.01(a), any payment that would otherwise have been made but that is
conditioned upon the execution and effectiveness of the release shall not be
made or provided until the sixtieth (60th) day following the date of such
Qualifying Termination.  In the event the Participant breaches one or more of
such restrictive covenants, the Participant will forfeit any such Severance
Benefits that have not

 

5

--------------------------------------------------------------------------------



 

been paid or provided to the Participant and will repay to the Company the
amount (or equivalent cash value) of any such Severance Benefit that has been
paid to the Participant.

 

Section 4.02                Code Section 409A

 

(a)                               To the extent necessary to ensure compliance
with Code Section 409A, the provisions of this Section 4.02 shall govern in all
cases over any contrary or conflicting provision in the Plan.  It is the intent
of the Company that this Plan comply with the requirements of Code Section 409A
and all guidance issued thereunder by the U.S. Internal Revenue Service with
respect to any nonqualified deferred compensation subject to Code Section 409A. 
The Plan shall be interpreted and administered to maximize the exemptions from
Code Section 409A and, to the extent the Plan provides for deferred compensation
subject to Code Section 409A, to comply with Code Section 409A and to avoid the
imposition of tax, interest, and/or penalties upon any Participant under Code
Section 409A.

 

(b)                              The Company does not, however, assume any
economic burdens associated with Code Section 409A. Although the Company intends
to administer the Plan to prevent taxation under Code Section 409A, it does not
represent or warrant that the Plan complies with any provision of federal,
state, local, or non-U.S. law.  The Company, its affiliates, and their
respective directors, officers, employees, and advisers will not be liable to
any Participant (or any other individual claiming a benefit through the
Participant) for any tax, interest, or penalties the Participant may owe as a
result of participation in the Plan.  Neither the Company nor any of its
affiliates have any obligation to indemnify or otherwise protect any Participant
from any obligation to pay taxes under Code Section 409A.

 

(c)                               The right to a series of payments under the
Plan will be treated as a right to a series of separate payments. Each such
payment that is made within two and a half (2-1/2) months following the end of
the calendar year that contains the date of the Participant’s Separation from
Service is intended to be exempt from Code Section 409A as a short-term deferral
within the meaning of Code Section 409A.  Each such payment that is made later
than two and a half (2-1/2) months following the end of the year that contains
the date of the Participant’s Separation from Service is intended to be exempt
under the two-times exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the
limitation on the availability of that exception specified in the regulation. 
Then, each payment that is made after the two-times exception ceases to be
available shall be subject to delay, as necessary, in accordance with
Section 4.02(e) below.

 

(d)                             To the extent necessary to comply with Code
Section 409A, in no event may a Participant, directly or indirectly, designate
the taxable year of payment.  In particular, to the extent necessary to comply
with Code Section 409A, if any payment to a Participant under this Plan is
conditioned upon the Participant’s executing and not revoking a release and if
payment could be made or could commence in more than one taxable year depending
on when the Participant executes the release, the payment will be made in the
later taxable year.

 

(e)                               To the extent necessary to comply with Code
Section 409A, references in this Plan to “termination of employment” or
“terminates employment” (and similar references) shall have the same meaning as
Separation from Service, and no payment subject to Code Section

 

6

--------------------------------------------------------------------------------



 

409A that is payable upon a termination of employment shall be paid unless and
until (and not later than applicable in compliance with Code Section 409A) the
Participant incurs a Separation from Service. In addition, if the Participant is
a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at
the time of his or her Separation from Service, any nonqualified deferred
compensation subject to Code Section 409A that would otherwise have been payable
on account of, and within the first six (6) months following, the Participant’s
Separation from Service, and not by reason of another event under Code
Section 409A(a)(2)(A), will become payable on the first business day after six
(6) months following the date of the Participant’s Separation from Service or,
if earlier, the date of the Participant’s death.

 

Section 4.03    Code Section 280G

 

Notwithstanding anything to the contrary in this Plan, to the extent that the
Severance Benefits provided under this Plan and any payments and benefits
provided to a Participant or for a Participant’s benefit under any other Company
plan or agreement (collectively, the “Payments”) would be subject to the excise
tax (the “Excise Tax”) imposed under Code Section 4999, the Payments shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax, but only if, by reason of such reduction, the net after-tax
benefit received by the Participant shall exceed the net after-tax benefit that
would be received by the Participant if no such reduction was made.

 

ARTICLE 5
AMENDMENT AND TERMINATION

 

If no Change of Control has occurred during the Initial Term, this Plan shall
automatically terminate upon the expiration of the Initial Term unless otherwise
extended by the Committee.  If a Change of Control occurs during the Initial
Term, this Plan will continue to remain in effect during the period beginning on
the effective date of the Change of Control and ending on the twenty-four
(24)-month anniversary after the effective date of such Change of Control and,
subject to the continued provision of compensation and benefits for Participants
under Section 3.03, will automatically terminate on such twenty-four (24)-month
anniversary unless otherwise extended by the Committee.

 

Subject to the next sentence, the Committee shall have the right at any time and
from time to time, by instrument in writing, to amend, modify, alter, or
terminate the Plan in whole or in part.  Notwithstanding the foregoing or
anything to the contrary in this Plan, the Committee may not amend, modify,
alter, or terminate this Plan so as to adversely affect payments or benefits
then payable to a Participant under the Plan, except to the minimum extent
required to comply with any applicable law, during (i) the Initial Term, or
(ii) the period beginning on the effective date of a Change of Control and
ending on the twenty-four (24)-month anniversary after the effective date of
such Change of Control.

 

7

--------------------------------------------------------------------------------



 

ARTICLE 6
MISCELLANEOUS

 

Section 6.01    Participant Rights

 

Except to the extent required or provided for by mandatorily imposed law as in
effect and applicable hereto from time to time, neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund or account, nor
the payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Company or the Employing
Company, or any officer or employee thereof, or the Board or the Committee,
except as herein provided; nor shall any Participant have any legal right,
title, or interest in the assets of the Company or the Employing Company, except
in the event and to the extent that benefits may actually be payable to him or
her hereunder.  This Plan shall not constitute a contract of employment nor
afford any individual any right to be retained or continued in the employ or
service of the Company or the Employing Company or in any way limit the right of
the Company or the Employing Company to discharge any of its employees or
service providers, with or without cause.  Participants have no right to receive
any payments or benefits that the Company or the Employing Company is prohibited
by applicable law from making.

 

Section 6.02    Committee Authority

 

(a)        The Committee will administer the Plan and have the full authority
and discretion necessary to accomplish that purpose, including, without
limitation, the authority and discretion to:

 

(i)         resolve all questions relating to the eligibility of Participants;

 

(ii)        determine the amount of benefits, if any, payable to Participants
under the Plan and determine the time and manner in which such benefits are to
be paid;

 

(iii)       engage any administrative, legal, tax, actuarial, accounting,
clerical, or other services it deems appropriate in administering the Plan;

 

(iv)       construe and interpret the Plan, supply omissions from, correct
deficiencies in, and resolve inconsistencies or ambiguities in the language of
the Plan, resolve inconsistencies or ambiguities between the provisions of this
document, and adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan document;

 

(v)        compile and maintain all records it determines to be necessary,
appropriate, or convenient in connection with the administration of the Plan;
and

 

(vi)       resolve all questions of fact relating to any matter for which it has
administrative responsibility.

 

(b)        The Committee shall perform all of the duties and may exercise all of
the powers and discretion that the Committee deems necessary or appropriate for
the proper administration of the Plan, including, but not limited to, delegation
of any of its duties to one or more authorized

 

8

--------------------------------------------------------------------------------



 

officers.  All references to the authority of the Committee in this Plan shall
be read to include the authority of any party to which the Committee delegates
such authority.

 

(c)        Any failure by the Committee to apply any provisions of this Plan to
any particular situation shall not represent a waiver of the Committee’s
authority to apply such provisions thereafter.  Every interpretation, choice,
determination, or other exercise of any power or discretion given either
expressly or by implication to the Committee shall be final, conclusive, and
binding upon all parties having or claiming to have an interest under the Plan
or otherwise directly or indirectly affected by such action, without
restriction, however, on the right of the Committee to reconsider and
re-determine such action.

 

(d)       Any decision rendered by the Committee and any review of such decision
shall be limited to determining whether the decision was so arbitrary and
capricious as to be an abuse of discretion.  The Committee may adopt such
rules and procedures for the administration of the Plan as are consistent with
the terms hereof.

 

Section 6.03    Successors

 

(a)        This Plan shall bind any successor of or to the Company, its assets,
or its businesses (whether direct or indirect, by purchase, merger,
consolidation, or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place.  In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

 

(b)        The Plan shall inure to the benefit of and be binding upon and
enforceable by the Company and the Participants and their personal and legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees, and legatees.  If a Participant should die while any
amount would still be payable to the Participant hereunder had the Participant
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of the Plan to the Participant’s estate.

 

Section 6.04    Gender and Number

 

In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise.  Unless otherwise stated, references to Sections are
references to Sections of this Plan.

 

Section 6.05    Notices

 

Notices and all other communications contemplated by this Plan shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested, and
postage prepaid or when sent by express U.S. mail or overnight delivery through
a national delivery service (or an international delivery service in the case of
an address outside the U.S.) with signature required. Notice to the Company, the
Board, or the Committee shall be directed to the address of the Company’s

 

9

--------------------------------------------------------------------------------



 

headquarters, and notice to a Participant shall be directed to the Participant
at the most recent personal residence on file with the Company.

 

Section 6.06    No Duty to Mitigate

 

The Participant shall not be required to mitigate the amount of any payment
provided pursuant to this Plan, nor shall the amount of any such payment be
reduced by any compensation that the Participant receives from any other source,
except as provided in this Plan.

 

Section 6.07    Withholding of Taxes

 

The Company may withhold from any amount payable or benefit provided under this
Plan such federal, state, local, foreign, and other taxes as are required to be
withheld pursuant to any applicable law or regulation.

 

Section 6.08    Choice of Law

 

All questions or disputes concerning this Plan shall be governed by and
construed in accordance with the internal laws of the State of Kentucky, without
giving effect to any choice of law or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Kentucky.

 

Section 6.09    Validity/Severability

 

If any provision of this Plan or the application of any provision to any person
or circumstances is held invalid, unenforceable, or otherwise illegal, the
remainder of this Plan and the application of such provision to any other person
or circumstances will not be affected, and the provision so held to be invalid
or unenforceable will be reformed to the extent (and only to the extent)
necessary to make it enforceable or valid.  To the extent any provisions held to
be invalid or unenforceable cannot be reformed, such provisions are to be
stricken here from and the remainder of this Plan will be binding on the parties
and their successors and assigns as if such invalid or illegal provisions were
never included in this Plan from the first instance.

 

Section 6.10    Waiver

 

No waiver by a Participant or the Company at any time of any breach by the other
party of, or compliance with, any condition or provision of this Plan to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the time or at any prior or subsequent time.

 

Section 6.11    Source of Payments

 

All payments provided under this Plan, other than payments made pursuant to any
Company employee benefit plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
required to be established, and no other segregation of assets required to be
made, to assure payment.  To the extent that any person acquires a right to
receive payments from the Company under this Plan, such right shall be no
greater than the right of an unsecured creditor of the Company.

 

10

--------------------------------------------------------------------------------